DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-12, the prior art does not teach “…a pixel connected to a first scan line and a second scan line: and 5a scan driver comprising a stage circuit connected to the pixel through the first scan line and the second scan line, the stage circuit comprising: a first sub-stage circuit connected to a first input terminal and the first scan line. the first sub-stage circuit being configured to supply a first scan signal including a low level pulse to the first scan line in response to an input signal 10supplied to the first input terminal; and a second sub-stage circuit connected to a first node of the first sub-stage circuit, a second node of the first sub-stage circuit, and the second scan line, the second sub-stage circuit being configured to supply a second scan signal including a high level pulse to the second scan line in response to a voltage of the isfirst node and a voltage of the second node, wherein the second sub-stage circuit comprises a first transistor connected between the second node and a third node and comprising a gate electrode connected to a second power input terminal, and a second transistor connected between the first node and a fourth node and comprising a gate electrode connected to the second power input 20terminal, and wherein the first transistor and the second transistor are configured to maintain a turn-on state in response to a second power voltage supplied to the second power input 458290L-157CON2 (Po191363SN1-C1-C1) terminal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim [2020/0243018], Wu [2019/0130807], Jang [2019/0130842], Kong [2019/0066604], Wang [2019/0013083], Tanikame [2018/0197483], Umezaki [2017/0309345], Xiao [2017/0221578], Yuan [2020/0105202].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625